UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2332



JEREMY GERALD,

                                              Plaintiff - Appellant,

          versus


BANK OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-00-
1896-L)


Submitted:   March 22, 2001                 Decided:   March 27, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeremy Gerald, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeremy Gerald seeks to appeal the district court’s order dis-

missing his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint as

frivolous pursuant to 28 U.S.C.A. § 1915(e) (West Supp. 2000).   We

dismiss the appeal for lack of jurisdiction because Gerald’s notice

of appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”   Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s order was entered on the docket on July

6, 2000.   Gerald’s notice of appeal was filed on October 10, 2000.

Because Gerald failed to file a timely notice of appeal or to ob-

tain an extension or reopening of the appeal period, we dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                  2